DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendment
	The Examiner accepts the Applicant’s preliminary amendment filed on 10/17/2019. Claims 2-10 are added per the Applicant’s request. Accordingly, claims 1-10 are current pending in the application.

Drawings
The drawing of Fig. 1 is objected to because in Fig. 1, the client computer systems 1a, 1b, 1c are described in the specification as client computer systems 1a, 1b, 1e (Emphasis added). The applicant should either change the reference numbers in the specification to match the drawings or change the reference numbers in the drawings to match the specification.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claims 3-9 are objected to because of the following informalities:  
Claims 3 and 5-9 recite “The method of Claim 12…” However, there is no Claim 12 in the claim set. It appears that they are referring to “The method of Claim 2…” 
Claim 3 recites “The method of Claim…where the receiving…” which should be “The method of Claim…wherein the receiving…”
Claim 4 recite “The method of Claim 13…” However, there is no Claim 13 in the claim set. It appears that it is referring to “The method of Claim 3…”
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gura (U.S. PGPUB No. 2008/0141110 A1).

Regarding claim 1, Gura teaches a method and protocol for the encapsulation, expansion, and propagation of data, including metadata; through the use of a word or phrase-like code that is human-readable, the method comprising the steps of:
creating a word or phrase-like code (Gura ¶0060, keywords or phrases are created); encapsulating data and/or information element(s), including metadata (Gura ¶0061); acknowledging the word or phrase-like code (¶0062, “The editor merely needs to drag the mark to the right place in the image so as to associate the place\item with the keyword”); activating the code (Gura ¶0062, provide keyword as hot link); expanding .

Claims 2-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Patent No. 6,775,663 B1).

Regarding claim 2, Kim teaches a method of facilitating dissemination of information via a search code that retrieves pre-assembled data elements from a search engine server, the method comprising the steps of:
receiving a plurality of unique words and phrase-like search codes and data elements associated with each of the unique words and phrase-like search codes (Kim: Col 1, Ln 54-62);
storing the search codes and data elements in a database (Kim: Col 1, Ln 47-53);

sending only the pre-assembled data elements associated with the received unique word or phrase-like search code to the person (Kim: Col 2, Ln 5-7).

As to claim 3, Kim also teaches the method of Claim 2 where the receiving the plurality of words and phrase-like search codes comprises the steps of receiving the plurality of words and phrase-like search codes from a plurality of search code administrators (Kim: Col 1, Ln 54-57, codes are generated from input word from users (i.e., administrators)).

As to claim 4, Kim also teaches the method of Claim 3 wherein the search code administrator is a creator of the search code (Kim: Col 1, Ln 63-67).

As to claim 6, Kim also teaches the method of Claim 2 wherein the receiving one word or phrase-like search code step is encompassed by the step of activating the one word or phrase-like search code (Kim: Col 16, Ln 7-16)

As to claim 7, Kim also teaches the method of Claim 2 wherein the plurality of unique word or phrase-like search codes are capable of dissemination visually and audibly (Kim: Col 2, Ln 25-40, i.e., search codes include a functioning code and a part of speech of the basic word).


receiving at least one operational directive and an associated data element for each of the received operational directive from a search code administrator (Kim: Col 16, Ln 5-7, command words are coded and stored in the command database);
receiving an operational directive from the person (Kim: Col 16, Ln 7-16);
calculating which data elements to send to the person based on the received operational directive (Kim: Col 16, Ln 16-17).

As to claim 9, Kim also teaches the method of Claim 2 wherein the receiving one unique word or phrase-like search code is received after the person enters the one unique word or phrase-like search code into a search engine interface (Kim: Col 3, Ln 38-43).

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pisaris-Henderson (U.S. PGPUB No. 2014/0379466 A1).

Regarding claim 10, Pisaris-Henderson teaches a system for communicating a complex web address on a banner advertisement, the system comprising:
the banner advertisement having indicia for selling a product or service, the banner advertisement having a word and phrase-like search code (Pisaris-Henderson Fig. 4, i.e., a $1 Lunch Deal); 

a phone application operative to look up the data elements based on the search code on the banner advertisement (Pisaris-Henderson ¶0029, i.e., an application running on a client computer to take further action based on the code and thereby receive a coupon or further promotional material; and ¶0018, client computer includes smart phone).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Koshiba et al. (U.S. Patent No. 5,787,426 A1, hereinafter “Koshiba”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER KHONG/Primary Examiner, Art Unit 2157